Citation Nr: 0932435	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-37 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left shoulder strain.

2.  Entitlement to a rating in excess of 20 percent for a 
right shoulder strain.

3.  Entitlement to a rating in excess of 20 percent for left 
leg varicose veins.

4.  Entitlement to an effective date prior to July 19, 2005 
for the award of service connection for left shoulder strain.

5.  Entitlement to an effective date prior to July 19, 2005 
for the award of service connection for right shoulder 
strain.

6.  Entitlement to an effective date prior to July 19, 2005 
for the award of an additional allowance for dependants.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1984 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina issued in January and October 2006.  

The Veteran presented testimony at an RO formal hearing and a 
hearing before the undersigned Veterans Law Judge.  
Transcripts of those proceedings has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  At his Board hearing in March 2009, the Veteran withdrew 
his appeals for increased ratings for his bilateral shoulder 
strains.

2.  The Veteran's left leg varicose veins are productive of 
persistent (but not board-like) edema, discoloration (stasis 
pigmentation), and intermittent ulceration.  

3.  A review of the claims file reflects that the Veteran 
filed an informal claim for service connection, which was 
received by the RO on the last day of March, 2005.

4.  The Veteran became statutorily eligible for an additional 
allowance for his dependants on the effective date of his 
bilateral shoulder strains service connection award, March 
31, 2005.


CONCLUSIONS OF LAW

1.  There are no remaining allegations of error of fact or 
law for appellate consideration with respect to a claim for a 
rating in excess of 10 percent for a left shoulder strain, 
and the Veteran's appeal is therefore dismissed.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 (2008).

2.   There are no remaining allegations of error of fact or 
law for appellate consideration with respect to a claim for a 
rating in excess of 20 percent for a right shoulder strain, 
and the Veteran's appeal is therefore dismissed.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 (2008).

3.  The criteria for a disability rating of 40 percent for 
left leg varicose veins have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2008).

4.  The criteria for an effective date of March 31, 2005 for 
the award of service connection for left shoulder strain have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2008).

5.  The criteria for an effective date of March 31, 2005 for 
the award of service connection for right shoulder strain 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).

6.  The criteria for an effective date of March 31, 2005 for 
the award of an additional allowance for dependants have been 
met.  38 U.S.C.A. §§ 1115, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.4, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

At his March 2009 Board hearing, the Veteran indicated that 
he wished to withdraw his appeal for an increased rating for 
his service-connected bilateral shoulder strains.  Moreover, 
VA regulations provide that withdrawal of appeals on the 
record during a hearing are not required to be in writing.  
See 38 C.F.R. § 20.204.  

Because the Veteran has withdrawn these claims, there are no 
remaining related allegations of error of fact or law.  
Therefore, dismissal of the Veteran's appeal for increased 
ratings for his service-connected bilateral shoulder strains 
is the appropriate action.  See 38 U.S.C.A. §  7105(d).  

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  With regard to the Veteran's claims for an 
increased rating for his left leg varicose veins, the Board 
notes that the Veteran's claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that in these circumstances, 
once notice has been satisfied in conjunction with the grant 
of service connection, additional notice is not required 
under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, with respect to the Veteran's earlier 
effective date claims, the benefit sought is being granted in 
full.  Accordingly, assuming, without finding, that any 
notice regarding the Veteran's earlier effective date claims 
was deficient, such notice errors are deemed harmless.  
Therefore, the appeal may be adjudicated without remand for 
further notification.

With respect to the duty to assist, all relevant available 
records identified by the Veteran have been obtained, which 
includes VA and private treatment records.  Additionally, the 
Veteran was provided with a VA examination during the 
development of his varicose veins service connection claim, 
from which the instant appeal stems.  The Veteran has also 
testified at an RO formal hearing and at a hearing before the 
undersigned Veterans Law Judge.  Accordingly, VA's assistance 
obligations are satisfied.  

III. Increased Rating

The Veteran contends that the current severity of his left 
leg varicose veins symptomology entitles him to a rating in 
excess of 20 percent.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7120 outlines the rating criteria for 
evaluating the severity of varicose veins.  38 C.F.R. § 4.104 
Diagnostic Code 7120 (2008).  Pursuant to this criteria, a 20 
percent evaluation requires persistent edema that is 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema and persistent ulceration.  A 100 percent rating 
requires that the condition is manifested by massive board-
like edema with constant pain at rest, provided that the 
symptoms are due to the effects of varicose veins.

The Veteran's reported left leg varicose veins 
symptomatology, as reflected in his Board hearing and 
submitted statements, are pain, bulging veins, thrombosed 
blood clots, constant edema, stasis pigmentation, ulceration 
requiring medical treatment three to four times per year, and 
cellulitis.  The Veteran also reports that his condition 
requires him to wear compression hosiery and elevate his leg 
daily, although these measures do not completely alleviate 
his discomfort or edema.  Furthermore, he reports that he 
takes both pain medications and blood thinners to treat his 
condition, and he has submitted photographs of his left leg 
evidencing his symptomatology.

A September 2005 private treatment record notes prominent 
varicose veins and swelling of the left leg, which cause him 
pain and discomfort with prolonged standing and which have 
been unsuccessfully relieved by wearing support hosiery.  An 
October 2005 private treatment record includes ultrasound 
findings of the Veteran's left lower extremity, which 
revealed major superficial venous insufficiency, but no 
evidence of deep vein thrombosis.  An October 2005 private 
treatment record reflecting a review of these ultrasound 
results includes the physician's recommendation that the 
Veteran undergo radio frequency ablation on his left lower 
extremity.

A February 2006 private treatment record reflects a diagnosis 
of painful bilateral varicose veins, with the left leg worse 
than the right, and the Veteran's reports of painful varicose 
veins with swelling and throbbing that increase with 
prolonged activity and difficulty both sitting and standing.  
A June 2006 private treatment record notes the Veteran's 
report that his left lower extremity was red, swollen, and 
hot.  Large varicose veins causing ulceration over an area of 
cellulitis was noted, and severe, large varicose veins, with 
erythema (redness of the skin), warmth, and edema of the 
lower left extremity were noted.  Another June 2006 treatment 
record reflects the Veteran's report of blood clot during a 
phone call to his physician's office.  A June 2006 private 
radiological report reflects that an ultrasound of the 
Veteran's lower left extremity deep veins was performed, and 
an impression of superficial calf vein thrombosis was noted, 
with no evidence of deep vein thrombosis.

The Veteran underwent a VA veins examination in July 2006 
during which the Veteran reported longstanding bilateral 
varicose veins, with the left worse than the right, for which 
he wears support hosiery, takes aspirin, and elevates his 
legs.  The Veteran also reported that his left lower 
extremity is constantly swollen with intermittent ulceration.  
On physical examination, the Veteran's left calf measured one 
inch in diameter larger than his right calf.  The examiner 
also noted that the Veteran's left leg evidenced moderate to 
large varicosities with induration and discoloration due to 
recent thrombophlebitis and a previous ulcer, although no 
active ulcers were noted at the time of the examination.  The 
examiner also noted the presence of left leg edema but found 
it was not board-like.

A June 2007 private treatment record reflects that the 
Veteran has superficial phlebitis with no deep venous 
component or thrombosis, as well as the physician's 
recommendation of surgical intervention.  Finally, an August 
2008 private treatment record reflects the presence of venous 
ulceration.  The physician prescribed one week of bed rest, a 
daily aspirin routine as a coagulant, and recommended 
surgical intervention as conservative measures to treat the 
Veteran's condition have failed.

After reviewing all of the evidence of record, the Board 
finds that the Veteran's disability is more accurately 
represented by a 40 percent evaluation.  The Veteran's 
medical records reflect evidence of persistent edema, 
discoloration (stasis pigmentation), but only intermittent 
ulceration.  While edema and discoloration were noted during 
the Veteran's recent VA examination, no ulceration was 
present at that time, and ulceration is only noted to be 
present on examination twice in the Veteran's treatment 
records.   Furthermore, at his Board hearing, the Veteran 
testified that he experiences ulceration every four to six 
months.  Without evidence of persistent ulceration, a 60 
percent disability rating is not warranted.

Finally, the Board further finds that there is no showing 
that the severity of the Veteran's left leg varicose veins 
reflects so exceptional or so unusual a disability picture as 
to warrant referral for consideration of a higher rating on 
an extraschedular basis.  The Veteran is currently employed 
by the VA, and the Veteran's claims file does not reflect any 
surgeries related to his left leg varicose veins.  Thus, the 
Board concludes that the Veteran's left leg varicose veins 
have not required frequent periods of hospitalization, caused 
marked interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

IV. Earlier Effective Date

The Veteran is seeking an effective date of March 31, 2005, 
for the award of service connection for his bilateral 
shoulder strains and for the award of an additional allowance 
for his dependants.  

At the outset of this discussion, the Board notes that the 
Veteran was not statutorily eligible to receive an award of 
an additional allowance for his dependants prior to the grant 
of service connection for his bilateral shoulder strains, as 
he did not meet the threshold disability requirements prior 
to the grant of that award.  See 38 U.S.C.A. § 1115; 38 
C.F.R. § 3.4(b)(2) (stating that veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18).  Thus, the determination of an 
effective date for the award of an additional allowance for 
the Veteran's dependants turns on the effective assigned for 
service connection for his bilateral shoulder strains.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date of service connection "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  

By way of background, the Board notes that the Veteran's 
bilateral shoulder strain award stems from his claim for 
service connection for disfigurement and atrophy of his chest 
muscles, caused by procedures to correct his service-
connected recurrent bilateral spontaneous pneumothoraces.  
The RO asserts that it first received the Veteran's chest 
muscle damage claim on July 19, 2005.  The Veteran was 
afforded a VA examination in conjunction with this claim in 
November 2005, at which time the examiner concluded that the 
Veteran had bilateral shoulder strains secondary to his in-
service procedures, referenced above.  The RO then awarded 
service connection for the shoulder strains as secondary to 
his service-connected recurrent bilateral spontaneous 
pneumothoraces, effective July 19, 2005.

The Veteran and his representative assert that he initially 
filed an informal claim on March 31, 2005, which was faxed to 
the RO on that date.  The Veteran, who is a VA employee and 
familiar with the laws and regulations regarding the 
assignment of effective dates, testified that he filed his 
informal claim on the last day of the month for the purpose 
of establishing an effective date in March 2005.  

A review of the Veteran's claims file reflects that the RO 
did indeed receive an informal claim from the Veteran in 
March 2005, as the Veteran reports.  Affixed to the inside 
left flap of the Veteran's claims file is a memorandum from 
the Veteran's representative, advising the RO that the 
Veteran was submitting an informal claim for benefits and 
that supporting evidence would soon follow.  This date stamp 
on this claim reflects that it was received by the RO on the 
last day in March 2005.

Therefore, an effective date of March 31, 2005 for service 
connection for bilateral shoulder sprains, as well as an 
award of an additional allowance for dependants, is granted.


ORDER

The appeal of the claim for a rating in excess of 10 percent 
for a left shoulder strain is dismissed.

The appeal of the claim for a rating in excess of 20 percent 
for a right shoulder strain is dismissed.

A rating of 40 percent for left leg varicose veins is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An effective date of March 31, 2005 for service connection 
for left shoulder strain is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An effective date of March 31, 2005 for service connection 
for right shoulder strain is granted, subject to the laws and 
regulations governing the award of monetary benefits.



An effective date of March 31, 2005 for the award of an 
additional allowance for dependants is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


